DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20:
It recites “a digitizer” in line 2. This claim is dependent on claim 19, which is dependent on claim 17. Claim 17 already recites “a digitizer.” Probably this should be something like “wherein the digitizer is connected for information transfer…”
Regarding claim 24:
This claim is dependent on claim 13, but claim 13 has been cancelled. For the purposes of the rejection below, it has been assumed this should now be dependent on claim 11, but as written the metes and bounds of this claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 14, 17, 19-24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann et al. (US 2011/0141063) in view of Miyazaki (US 2020/0050309; note that the PCT designated the US so that date can be relied upon), and further in view of Teil et al. (US 10,638,618)
Regarding claim 11:
Grundmann discloses:
A method for operating a digitizer comprising a touch-sensitive input area (paragraph 17), comprising the steps of: 
ascertaining an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraphs 24-25; Fig. 3: step S102) and a capacitive sensor (paragraph 26), and in response: 
switching the operational state of the digitizer from a sleep mode to an operating mode (Fig. 3: S104; paragraph 26).  
Grundman does not disclose:
(A) the capacitive sensor is “disposed in a peripheral region of the digitizer” where “the capacitive sensor is disposed separately from the digitizer”
(B) “a decorative interior surface of a vehicle is arranged in front of the digitizer”
Regarding (A):
Miyazaki discloses:
a capacitive sensor is disposed in a peripheral region of the digitizer where the capacitive sensor is disposed separately from the digitizer (abstract; Fig. 3; paragraph 30; note that Miyazaki has a separate digitizer as per paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann the elements taught by Miyazaki.
The rationale is as follows:
Grundmann and Miyazaki are directed to the same field of art.
Although Grundmann discloses using capacitance to detect the approach (paragraph 26) there are almost no details.  Miyazaki discloses a capacitance proximity sensor used for this exact purpose. One of ordinary skill in the art could have included it with predictable results.
Regarding (B):
Teil discloses:
a decorative interior surface of a vehicle is arranged in front of the digitizer (column 1, lines 20-40; where there may be a touch sensor under the decorative interior surface as shown in, e.g., Fig. 27, where 204 is the cover and 208 is the touch sensor; or as per the embodiment of column 16, lines 15-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann in view of Miyazaki the elements taught by Teil.
The rationale is as follows:
Grundmann, Miyazaki, and Teil are directed to the same field of art.
Teil discloses that displays and touch screens in exactly the environment disclosed by Grundmann can sometimes be “unsightly” (column 1, lines 15-20). Teil discloses a decorative interior surface used in a vehicle (e.g. column 1, lines 20-40) that can improve the appearance. One of ordinary skill in the art could have included this with predictable results in order to improve the appearance.
Regarding claim 12:
Grundmann, etc., discloses:
wherein the sleep mode is an operational state without any power consumption by the digitizer (it is not “activated” until the approach as per Grundmann Fig. 3).
Regarding claim 14:
Grundmann, etc.,, as discussed so far, does not disclose:
“the digitizer is transparent, and
a screen is disposed behind the digitizer”
(To some extend this is implied by Grundmann, e.g., paragraph 17: “a touch screen.” But Grundmann does not discuss the order of elements in any detail).
But this is also disclosed by both Miyazaki and Teil (e.g., Teil Fig. 27: 204 is the cover, 208 the digitizer, and the display is 212).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann the elements additionally taught by Teil.
The rationale is as follows:
This allows the digitizer to be a touch-screen display, an obvious improvement in functionality. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 17:
Grundmann, etc., discloses:
An apparatus for the operation of a digitizer, comprising: 
a data input (the light signal of, e.g., Grundmann paragraph 25 is a data input), an evaluation unit (Grundmann paragraph 25), and a data output, wherein the evaluation unit is configured, in connection with the data input, to ascertain an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor and a capacitive sensor disposed in a peripheral region of the digitizer (taught by Miyazaki as discussed above), and the evaluation unit is configured to transition the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (Grundmann paragraph 25; Fig. 3), wherein
a decorative interior surface of a vehicle is arranged in front of the digitizer (taught by Teil as discussed above), and
the capacitive sensor is disposed separately from the digitizer (taught by Miyazaki as discussed above).
Regarding claim 19:
Grundmann, etc., discloses:
A vehicle comprising the apparatus according to claim 17 (Grundmann paragraph 24: “in a vehicle interior”).
Regarding claim 20:
Grundmann, etc., discloses:
a digitizer connected for information transfer to the data input and the data output, wherein the digitizer is disposed on or in: a dashboard, a center console, a multifunction steering wheel, and/or an interior door trim (Grundmann paragraph 24; Fig. 2).
Regarding claim 21:
Grundmann, etc., discloses:
wherein the decorative interior surface comprises metal (Teil column 1, lines 25-30).
Regarding claim 22:
Grundmann, etc., discloses:
wherein the decorative interior surface comprises wood (Teil column 1, lines 25-30).
Regarding claim 23:
Grundmann, etc., discloses:
wherein the decorative interior surface comprises carbon (Teil column 4, lines 40-45).
Regarding claim 24:
Grundmann, etc., discloses:
wherein the digitizer operates according to a capacitive mode of action in addition to the approach being ascertained using the capacitive sensor (Gundmann paragraph 26: the second part of the approach is ascertained using the capacitive sensor; Grundmann doesn’t disclose a mode of action in detail (although it probably follows from step S108) but at least this is disclosed by Teil, e.g., column 14, lines 40+) and also Miyazaki (e.g., paragraph 22).
Regarding claim 29:
Grundmann, etc., discloses:
the operational state of the digitizer is switched in response to the ascertaining by both the optical sensor and the capacitive sensor (this follows from, e.g.,  Grundmann paragraph 15: lots of things are adjusted or initiated based on the proximity sensors, and in the combination this is the optical sensor and the capacitive sensor taught by Miyazaki).

Claim(s) 11-12, 14, 17, 19-24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0301688) in view of Miyazaki, and further in view of Teil
Regarding claim 11:
Cho discloses:
A method for operating a digitizer comprising a touch-sensitive input area (paragraph 31), comprising the steps of: 
ascertaining an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraphs 32) and a capacitive sensor (paragraph 37), and in response: 
switching the operational state of the digitizer from a sleep mode to an operating mode (paragraph 35).  
Cho does not disclose wherein:
Grundman does not disclose:
(A) the capacitive sensor is “disposed in a peripheral region of the digitizer” where “the capacitive sensor is disposed separately from the digitizer”
(B) “a decorative interior surface of a vehicle is arranged in front of the digitizer”
Regarding (A):
Miyazaki discloses:
a capacitive sensor is disposed in a peripheral region of the digitizer where the capacitive sensor is disposed separately from the digitizer (abstract; Fig. 3; paragraph 30; note that Miyazaki has a separate digitizer as per paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho the elements taught by Miyazaki.
The rationale is as follows:
Cho and Miyazaki are directed to the same field of art.
Miyazaki discloses a capacitance proximity sensor dedicated to this purpose: this could be, e.g., more accurate or have better range than the one disclosed by Cho.
Regarding (B):
Teil discloses:
a decorative interior surface of a vehicle is arranged in front of the digitizer (column 1, lines 20-40; where there may be a touch sensor under the decorative interior surface as shown in, e.g., Fig. 27, where 204 is the cover and 208 is the touch sensor; or as per the embodiment of column 16, lines 15-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho in view of Miyazaki the elements taught by Teil.
The rationale is as follows:
Cho, Miyazaki, and Teil are directed to the same field of art.
Teil discloses that displays and touch screens in exactly the environment disclosed by Cho can sometimes be “unsightly” (column 1, lines 15-20). Teil discloses a decorative interior surface used in a vehicle (e.g. column 1, lines 20-40) that can improve the appearance. One of ordinary skill in the art could have included this with predictable results in order to improve the appearance.
Regarding claim 12:
Cho, etc., discloses:
wherein the sleep mode is an operational state without any power consumption by the digitizer (Cho paragraph 35: it has “power applied to it based upon this approach of the hand”).
Regarding claim 14:
Cho, etc., discloses:
wherein the digitizer is transparent, and a screen is disposed behind the digitizer (Cho paragraph 54; shown in, e.g., Fig. 2b).  
Regarding claim 17:
Cho, etc., discloses:
An apparatus for the operation of a digitizer, comprising: 
a data input (paragraph 34), and a data output, wherein the evaluation unit is configured, in connection with the data input, to ascertain an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor, and the evaluation unit is configured to transition the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 35), wherein
a decorative interior surface of a vehicle is arranged in front of the digitizer (taught by Teil as discussed above).
Regarding claim 18:
Cho, etc., discloses:
A system for operating a digitizer comprising a touch-sensitive input area (Fig. 3), comprising: 
a data input (paragraph 32); a data output (paragraph 35); a processor (Fig. 3: 170); and a memory in communication with the processor (Fig. 3: 140), the memory storing a plurality of instructions executable by the processor to cause the system to: ascertain, in connection with the data input, an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraph 32) and a capacitive sensor disposed in a peripheral region of the digitizer (taught by Miyazaki as discussed above), and in response: switch the operational state of the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 35), wherein
a decorative interior surface of a vehicle is arranged in front of the digitizer (taught by Teil as discussed above), and
the capacitive sensor is disposed separately from the digitizer (taught by Miyazaki as discussed above).
Regarding claim 19:
Cho, etc., discloses:
A vehicle comprising the apparatus according to claim 17 (Cho Fig. 1).
Regarding claim 20:
Cho, etc., discloses:
a digitizer connected for information transfer to the data input and the data output, wherein the digitizer is disposed on or in: a dashboard, a center console, a multifunction steering wheel, and/or an interior door trim (Cho Fig. 1).
Regarding claim 21:
Cho, etc., discloses:
wherein the decorative interior surface comprises metal (Teil column 1, lines 25-30).
Regarding claim 22:
Cho, etc., discloses:
wherein the decorative interior surface comprises wood (Teil column 1, lines 25-30).
Regarding claim 23:
Cho, etc., discloses:
wherein the decorative interior surface comprises carbon (Teil column 4, lines 40-45).
Regarding claim 24:
Cho, etc., discloses:
wherein the digitizer operates according to a capacitive mode of action in addition to the approach being ascertained using the capacitive sensor (Cho paragraph 37; but also disclosed by Teil, e.g., column 14, lines 40+)
Regarding claim 29:
Cho, etc., discloses:
the operational state of the digitizer is switched in response to the ascertaining by both the optical sensor and the capacitive sensor (this follows from, e.g.,  Cho paragraphs 48-49 where in the combination the capacitive sensing here is performed by the sensor taught by Miyazaki).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann in view of Miyazaki, and further in view of Teil and further in view of Karagiannis et al. (US 2020/0238668).
Regarding claim 16:
Grundmann in view of Teil discloses a method as discussed above.
Grundmann in view of Teil does not disclose:
 ”wherein the digitizer has a surface that is embodied to be concave and/or convex.”  
Karagiannis discloses:
wherein the digitizer has a surface that is embodied to be concave and/or convex (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann in view of Teil the elements taught by Karagiannis.
The rationale is as follows.
Grundmann, Teil, and Karagiannis are directed to the same field of art.
A curved surface is often used in a vehicle interior. Karagiannis indicates they are desirable. One of ordinary skill in the art could have included them with predictable results.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Miyazaki, and further in view of Teil and further in view of Karagiannis.
Regarding claim and 16:
The analysis is the same as in Grundmann in view of Miyazaki and Teil and further in view of of Karagiannis as applied to these claims above. This combination is equally obvious. No further elaboration is necessary.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann in view of Miyazaki, and further in view of Teil, and further in view of Aerts et al. (US 2020/0039558)
	Regarding claim 25:
	Grundmann in view of Teil discloses an apparatus as discussed above.
	Grundmann in view of Teil does not disclose:
	“wherein the digitizer is non-transparent”
	(Grundmann actually never says it is transparent either, but it is at least not clear which it is).
	Aerts discloses:
	wherein the digitizer is non-transparent (e.g., paragraph 13: the word “transparent” is never used but this is a touchpad, not a display, in positions such as the steering wheel, with visual feedback placed elsewhere as in, e.g., paragraph 25).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann in view of Teil the elements taught by Aerts.
	The rationale is as follows:
	Grundmann, Teil, and Aerts are all directed to the same field of art.
	Aerts discloses that a touch panel might be position in other places besides a display. One of ordinary skill in the art could have included it with predictable results.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Miyazaki, and further in view of Teil, and further in view of Greimel-Längauer (US 2020/0209055; date of PCT application is relied upon)
	Regarding claim 26:
	Cho, etc.,  discloses an apparatus as discussed above.
	Cho, etc.,  does not disclose:
“an infrared light-emitting diode disposed behind the digitizer”
(Cho does have an infrared sensor, as per, e.g., Fig. 2b: 121L and 121R, but doesn’t disclose that it is “behind” the digitizer).
Greimel-Längauer discloses:
an infrared light-emitting diode disposed behind the digitizer (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho in view of Miyazaki and Teil the elements taught by Greimel-Längauer.
The rationale is as follows:
Cho, Miyazaki Teil, and Greimel-Längauer are directed to the same field of art.
Cho is already quite close to this with sensors in the periphery. Greimel-Längauer discloses this possibility as well (e.g., Fig. 1) but discloses it could be behind the panel instead. This could, e.g., make the device more compact. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 27:
Cho, etc., discloses:
the optical sensor is an infrared sensor disposed behind the digitizer (Greimel-Längauer paragraph 63).
	Regarding claim 29:
	Taught by Greimel-Längauer as discussed above.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
Applicant argued that the new language of the claim directed to a capacitive sensor disposed in a peripheral region renders it allowable over the prior art of record. Although the Examiner agrees this was not present in the references previously used in the rejection, Miyazaki has now been relied upon to teach this element.
Applicant also argues claim 28 is allowable for somewhat similar reasons – Grundmann, for example, used the same sensor both for proximity and touch detection. But again Miyazaki discloses a separate capacitive sensor for proximity detection, which renders this claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694